PER CURIAM.
We affirm the trial court’s denial of defendant’s motion to correct illegal sentence. As the court’s order correctly reflects, the defendant’s first two points do not merit discussion. As to defendant’s third point, defendant’s sentence in case number F97-13458, for which defendant was placed on probation, was a prior conviction for purposes of classifying defendant as a habitual felony offender. State v. Richardson, 915 So.2d 86 (Fla.2005); James v. State, 895 So.2d 1283 (Fla. 3d DCA 2005)(citing State v. Del Castillo, 890 So.2d 376 (Fla. 3d DCA 2004)).
Affirmed.